Citation Nr: 1710687	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-16 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation in excess of 20 percent for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1960 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011 this matter was before the Board, at which time it was remanded for further development. The issues were remanded again by the Board in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary. In October 2011, the Board found an October 2006 VA examination assessing the Veteran's low back disability lacked "clarity". Thus, the Board instructed the RO to obtain a new VA examination assessing the severity of the Veteran's service-connected back disability. In August 2014, the Board again remanded the issues, finding that the August 2012 VA examination, obtained in response to the August 2014 remand, was inadequate for rating purposes. 

Subsequent to the August 2014 remand, the RO obtained a VA examination in September 2016. However, during the pendency of this appeal, United States Court of Appeals for Veterans Claims (Court) issued a precedential opinion in regard to VA examinations. The Court found that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely October 2006, August 2012, and September 2016 VA examination reports, and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's low back disability in the areas of active motion and passive motion, as well as nonweight-bearing range of motion. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

As the Board is remanding the Veteran's claim for entitlement to an increased evaluation in excess of 20 percent for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1, and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU, until the issue of entitlement to an increased evaluation in excess of 20 percent for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1, is resolved. Id.   Therefore, a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA compensation examination regarding his spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.

All pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings, must be reported in detail. All indicated diagnostic testing and evaluation must be accomplished. Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint must be considered. In particular, the examiner must specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or owing to flare-ups. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

As well, the examiner must specify whether there is ankylosis, either favorable or unfavorable. The examiner is additionally asked, to the extent possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back.

The examination report must confirm that all such testing has been made and reflect those testing results. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




